


Exhibit 10.22

 

FOURTH AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

This FOURTH AMENDMENT TO TRANSITION SERVICES AGREEMENT (“Fourth Amendment”),
dated April 6, 2009 and deemed effective as of February 1, 2009, is made and
entered into by and between Limited Brands, Inc. (“Limited Brands”) and Lerner
New York Holding, Inc. and New York & Company, Inc., successor in interest to
New York & Co. Group, Inc. (collectively, “Buyer” and/or “Lerner”).  Defined
terms that are used but not defined herein shall be as defined in the Transition
Services Agreement dated November 27, 2002 (“Agreement”), as amended by that
certain Amendment To Transition Services Agreement dated April 19, 2006 (the
“First Amendment”), that certain Amendment To Transition Services Agreement
dated on or about October 11, 2007 (the “Second Amendment”), and that certain
Amendment To Transition Services Agreement dated on or about July 17, 2008 (the
“Third Amendment”; the Agreement, First Amendment, Second Amendment and Third
Amendment are collectively referred to herein as the “TSA”) between Limited
Brands and Buyer.  The Parties wish to amend the TSA and Schedules as described
below. It is therefore agreed as follows:

 

1.                                       Section 5.02(a)(v) of the TSA is
deleted in its entirety and replaced with the following:

 

“For any reason, upon 24-months advance written notice, which notice shall be
given no earlier than February 1, 2010, Buyer may terminate (A) all (but not
less than all) Logistics Services, (B) the Logistics Services described under
the heading “Compliance Support Services” in Schedule III, or (C) if the
Logistics Services described under the heading “Compliance Support Services” in
Schedule III have been terminated earlier, all (but not less than all) of the
remaining Logistics Services (such termination right, as applicable, to be
exercisable more than once).”

 

2.                                       Section 5.02(c) of the TSA is deleted
in its entirety and replaced with the following:

 

“For any reason, upon 24-months advance written notice, Limited Brands may
terminate (A) all (but not less than all) Logistics Services, (B) the Logistics
Services described under the heading “Compliance Support Services” in Schedule
III, or (C) if the Logistics Services described under the heading “Compliance
Support Services” in Schedule III have been terminated earlier, all (but not
less than all) of the remaining Logistics Services (such termination right, as
applicable, to be exercisable more than once).”

 

3.                                       Schedule III, Section 1.1 of the TSA is
deleted in its entirety and replaced with the following:

 

“Except as otherwise provided in this Schedule III, Limited Brands’ obligation
to provide or procure, and Lerner’s obligation to purchase, the Services
described in this Schedule III (the “Logistics Services”) shall commence on the
Closing Date and terminate on the earliest to occur of (i) the date which is
twenty four (24) months after the date on which Limited Brands notifies Lerner
in writing that it has elected to terminate its obligation to provide or procure
the Logistics Services, (ii) the date which is twenty four (24) months after the
date on which Lerner notifies Limited Brands in writing that it has elected to
terminate its obligation to purchase the Logistics Services, which notice shall
be given no earlier than February 1, 2010, and (iii) the date specified for such
termination in the applicable section of Section 5.02 of the Agreement, if
Limited Brands or Lerner, as the case may be, terminates the Logistics Services
in accordance with Section 5.02 of the Agreement. The period from the Closing
Date until the date on which the Logistics Services are terminated is referred
to as the “Logistics Term.”

 

--------------------------------------------------------------------------------


 

4.                                       Paragraph 6 of the First Amendment is
modified as follows:

 

“1.13 In addition to any other fees as stated herein, Lerner shall pay a
Management Fee to Limited Brands in the amounts as specified below:

 

Management Fee Payment Schedule

 

Fiscal Year

 

2009

 

2010

 

2011

 

Management Fee

 

$

3,000,000

 

$

3,500,000

 

$

4,000,000

 

 

The Management Fee Payment Schedule above is deemed to be effective
retroactively as of February 1, 2009. The payments for Fiscal Year 2009 shall
begin in April 2009 and continue each month thereafter in equal installments.
For all subsequent full Fiscal Years, the Management Fee shall be invoiced forty
percent (40%) of the annual total in the months of February to July and sixty
percent (60%) of the annual total in the months of August to January and
invoiced in equal payments over each of those semiannual periods. For each
successive annual period after the Fiscal Year 2011 payments, the annual amount
of the Management Fee shall cumulatively increase each year thereafter based
upon the CPI Adjustment.  For any partial Fiscal Year at the end of the term,
the Management Fee shall be reduced in proportion to the number of months in
such Fiscal Year that this Agreement shall be effective, and the Management Fee
shall be billed and paid each month in equal installments.”

 

5.                                       This Fourth Amendment is supplementary
to and modifies the TSA.  This Fourth Amendment shall be incorporated as part of
the TSA.  The terms of this Fourth Amendment supersede provisions in the TSA
only to the extent that the terms of this Fourth Amendment and the TSA expressly
conflict.  However, nothing in this Fourth Amendment should be interpreted as
invalidating the TSA, and provisions of the TSA will continue to govern
relations between the parties insofar as they do not expressly conflict with
this Fourth Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first written above.

 

 

LERNER NEW YORK HOLDING, INC.

 

 

LIMITED BRANDS, INC.

 

 

 

 

By:

/s/ Sheamus G. Toal

 

By:

/s/ Rick Jackson

 

 

 

 

 

Name:

Sheamus G. Toal

 

Name:

Rick Jackson

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Title:

Executive Vice President – Limited Logistics Services

 

 

 

 

 

Date:

April 6, 2009

 

Date:

April 6, 2009

 

 

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

By:

/s/ Sheamus G. Toal

 

 

 

 

 

 

Name:

Sheamus G. Toal

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

Date:

April 6, 2009

 

 

 

3

--------------------------------------------------------------------------------
